     Case: 1:19-cv-02937 Document #: 26 Filed: 09/19/19 Page 1 of 1 PageID #:115

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Richard Rogers
                                        Plaintiff,
v.                                                       Case No.: 1:19−cv−02937
                                                         Honorable Marvin E. Aspen
CSX Intermodal Terminals, Inc.
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, September 19, 2019:


        MINUTE entry before the Honorable Marvin E. Aspen: Status hearing held and
continued to 10/17/2019 at 10:30 a.m. At that time the parties are expected to report on
the status of settlement or to come to court with a proposed joint discovery plan. Mailed
notice (ags, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
